IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00188-CV

            IN THE INTEREST OF E.C. AND E.C., CHILDREN,



                          From the 85th District Court
                             Brazos County, Texas
                          Trial Court No. 10-001781-85


                         MEMORANDUM OPINION


      The trial court’s termination order in this case ordered that the parent-child

relationship between the father, O.C., and his children, E.C. and E.C., was terminated

and that the mother’s husband, Gabriel Ramirez-Martinez, was appointed permanent

managing conservator of E.C. and E.C. O.C. appealed from this order. Mr. Ramirez-

Martinez did not appeal. Nor did E.C.’s and E.C.’s mother, whose parental rights were

not terminated.

      Appellant O.C. and Appellee Texas Department of Family and Protective

Services have now filed a joint motion informing the Court that they have entered into

an agreement to resolve this appeal. The attorney ad litem for E.C. and E.C. approved
the agreement and motion, and neither Mr. Ramirez-Martinez nor E.C.’s and E.C.’s

mother oppose the agreement.

        Based on the agreement, the parties request that this Court reverse that portion

of the trial court’s termination order terminating O.C.’s parental rights to E.C. and E.C.

and affirm the remaining portion of the trial court’s termination order appointing Mr.

Ramirez-Martinez as permanent managing conservator of E.C. and E.C. See TEX. R APP.

P. 42.1(a)(2)(A). Accordingly, we reverse that portion of the trial court’s termination

order terminating O.C.’s parental rights to E.C. and E.C., we affirm the remaining

portion of the trial court’s termination order, and we remand this case to the trial court

for further proceedings consistent with this opinion.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed in part; reversed and remanded in part
Opinion delivered and filed November 8, 2012
[CV06]




In the Interest of E.C. and E.C.                                                    Page 2